While I am constrained to concur in the opinion and judgment in this case because of this court's adherence to precedent on the issue of unanimous consent pursuant to R.C. 5311.04(D), this writer cannot applaud the manner in which this particular construction proceeded and the ratification method which obtained after the fact.
While the trial court ultimately determined that the private nuisance was abated by the action of obtaining permission from the association, given the facts presented in this case regarding the mechanics of the construction schedule, the physical character of the addition, and the manner that was employed by appellees in obtaining consent, this writer may well have been persuaded to hold against appellees on the issue of nuisance and order that this deck, which was constructed in disregard of their neighbors, be removed. However, the applicable standard of review inhibits that exercise.
The issue of intrusion into initially designated common areas and condominium plats would be a worthy subject for reexamination by the General Assembly. *Page 564